Case 21-11369-BFK            Doc 7      Filed 08/05/21 Entered 08/05/21 09:15:42      Desc Main
                                        Document      Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

IN RE:                                             )
                                                   )
SAVI TECHNOLOGY, INC.                              )    Case No. 21-11369-BFK
                                                   )    Chapter 11
                 Debtor                            )

              MOTION TO AUTHORIZE THE USE OF CASH COLLATERAL

        COMES NOW Savi Technology, Inc. (the “Debtor”), debtor and debtor-in-possession in

the above-captioned case, by counsel, and hereby moves this Court pursuant to Fed. R. Bankr. P.

4001(b) and 11 U.S.C. §§ 105(a), 361 and 363 for the entry of an interim order approving the use

of cash collateral, and in support thereof, states as follows:

                                                 Background

        1.       On August 4, 2021 (the “Petition Date”), the Debtor was indebted to Eastward Fund

Management, LLC (“Eastward”) in the original aggregate amount of $5,000,000.00 as the result

of a Master Lease Agreement dated November 5, 2018 (the “Loan Documents”). The Loan

Documents provided that the money lent would be secured by a lien on substantially all of the

Debtor’s assets, including its accounts, and thereafter, Eastward filed a certain UCC-1 Financing

Statement in order to perfect its lien.




Benjamin P. Smith (VSB 90430)
Michael J. Lichtenstein (pro hac vice pending)
Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
12505 Park Potomac Avenue, Suite 600
Potomac, Maryland 20854
TEL: (301) 230-5241 (Smith)
        (301) 230-5231 (Lichtenstein)
FAX: (301) 230-2891
Email: bsmith@shulmanrogers.com
        mjl@shulmanrogers.com
Counsel for the Debtor
Case 21-11369-BFK           Doc 7    Filed 08/05/21 Entered 08/05/21 09:15:42           Desc Main
                                     Document      Page 2 of 6



                            STATEMENT OF RELIEF REQUESTED

       2.      In accordance with Fed. R. Bankr. P. 4001(b)(1)(B), the following is a concise

statement of the relief requested:

               a.      Parties with Interest in Cash Collateral.    The following entities claim a

security interest in and liens on Debtor’s assets, including: (i) accounts receivable; and (ii) any

other cash collateral as defined in § 363(a) (“Cash Collateral”): Eastward and other subordinated

secured crditors.

               b.      Purposes for the Use of Cash Collateral.      Debtor proposes to use Cash

Collateral for general corporate purposes, such as operating costs and payment of its normal

operating expenses. Debtor represents that the use of its Cash Collateral is essential to its

continued operation and its effective reorganization.

               c.      Termination. Debtor’s use of Cash Collateral shall terminate 90 days after

entry of the Interim Order.

       3.      The Debtor desires to use its accounts, including its receivables in the normal

course of its business and it represents that the use of its accounts and receivables is essential to

its continued operation and its effective reorganization.

       4.      The Debtor and Eastward have agreed to the use of cash collateral on the terms

embodied in the Order attached to this Motion, including replacement liens and adequate

protection payments.

       5.      The entry of the proposed Order will permit the Debtor’s uninterrupted use of the

accounts and receivables.
Case 21-11369-BFK        Doc 7    Filed 08/05/21 Entered 08/05/21 09:15:42           Desc Main
                                  Document      Page 3 of 6



       WHEREFORE, the Debtor prays that the Court enter the proposed Interim Order with

this Motion, and for such other relief as may be needed.

                                             Respectfully submitted,

                                             SAVI TECHNOLOGY, INC.
                                             By Counsel

                                             SHULMAN, ROGERS, GANDAL,
                                             PORDY & ECKER, P.A.

                                     By:      /s/ Benjamin P. Smith
                                             Benjamin P. Smith (VSB No. 90430)
                                             Michael J. Lichtenstein (pro hac vice pending)
                                             12505 Park Potomac Avenue, Sixth Floor
                                             Potomac, Maryland 20854
                                             TEL: (301) 230-5241 (Smith)
                                                     (301) 230-5231 (Lichtenstein)
                                             FAX: (301) 230-2891
                                             Email: bsmith@shulmanrogers.com
                                                     mjl@shulmanrogers.com

                                             Counsel for Debtor
Case 21-11369-BFK      Doc 7    Filed 08/05/21 Entered 08/05/21 09:15:42       Desc Main
                                Document      Page 4 of 6




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copies of the foregoing Motion for the Entry of an Interim
Order Authorizing the Use of Cash Collateral, Notice and proposed Order were mailed first
class, postage prepaid, this 5th day of August, 2021, to:

             U.S. Social Security Administration
             Office of the General Counsel, Region II
             300 Spring Garden Street
             Philadelphia, PA 19123

             U.S. Environmental Protection Agency
             Attn: Bettina Dunn, Paralegal (3RC60)
             US EPA Region 3
             Office of Regional Counsel
             1650 Arch Street
             Philadelphia, PA 19103

             U.S. Securities and Exchange Commission
             Office of Reorganization
             950 East Paces Ferry Road, NE, Suite 900
             Atlanta, GA 30326-1382

             Internal Revenue Service
             P.O. Box 7346
             Philadelphia, PA 19101-7346

             John P. Fitzgerald, III
             Office of the United States Trustee
             1725 Duke Street, Suite 650
             Alexandria, VA 22314

             Richard E. Hagerty, Esquire
             Charles P. Charpentier, Esquire
             Troutman Pepper Hamilton Sanders LLP
             401 9th Street, NW, Suite 1000
             Washington, DC 20004
             Counsel for Secured Lender

             20 Largest Unsecured Creditors Listed Below

             Amazon Web Services, Inc.
             P.O. Box 84023
             Seattle, WA 98124-8423
Case 21-11369-BFK    Doc 7     Filed 08/05/21 Entered 08/05/21 09:15:42   Desc Main
                               Document      Page 5 of 6



           BDO USA LLP
           P.O. Box 642743
           Pittsburgh, PA 15264-2743

           J. Richard Carlson
           13882 Lewis Mill Way
           Chantilly, VA 20151

           City of Alexandria
           Attn: Treasury Division
           P.O. Box 34901
           Alexandria, VA 22334

           Cooley LLP
           101 California Street, 5th Floor
           San Francisco, CA 94111

           Elecsys Mfg Corp.
           Lot 1B, Block 6, Phase II
           Pezar Rosario Cavite 4106
           PHILLIPINES

           First Source Electronics, LLC
           6650 Business Parkway
           Elkridge, MD 21075

           Benjamin Harris
           11449 Rothbury Square
           Fairfax, VA 22030

           Rosemary T. Johnston
           940 Chesapeake Place
           Greenville, NC 27858

           LB&B Associates
           9891 Broken Land Parkway, Suite 400
           Columbia, MD 21046

           Oracle America, Inc.
           500 Oracle Parkway
           Redwood City, CA 94065

           ORBCOMM
           395 West Passaic Street, #325
           Rochelle Park, NJ 07662
Case 21-11369-BFK    Doc 7    Filed 08/05/21 Entered 08/05/21 09:15:42   Desc Main
                              Document      Page 6 of 6



           QBURST Technology Inc.
           4414 Roundtree Lane
           Missouri City, TX 77459

           Silicon Valley Bank (Mastercard)
           P.O. Box 660254
           Dallas, TX 75266

           Small Business Administration
           Office of Disaster Assistance
           14925 Kingsport Road
           Fort Worth, TX 76155

           Jay D. Stamm
           980 Kirksville Road
           Richmond, KY 40475

           T.Y. Lin International
           345 California Street
           Suite 2300
           San Francisco, CA 94104

           Weiner Brodsky Kider PC
           1300 19th Street, NW, 5th Floor
           Washington, DC 20036

           Wrobel Markham LLP
           360 Lexington Avenue, Suite 1502
           New York, NY 10017

           Wyntron Inc f/k/a DKP MFG Inc.
           PEZA, Lot 9, Block 15, Phase III
           Rosario, Cavite 4106
           PHILLIPINES




                                        /s/ Benjamin P. Smith
                                        Benjamin P. Smith
